Exhibit 10.29

 

[ex10-29_001.jpg]

2525 16th Street, Suite 310

San Francisco, CA 94103

 

October 7, 2020

 

Sean Foy

 

VIA EMAIL

 

Dear Sean,

 

As you know, Shift Technologies, Inc. (the “Company”) is being merged (the
“Merger”) with and into IAC Merger Sub, Inc. pursuant to that certain Merger
Agreement dated as of June 29, 2020, by and between Shift Technologies, Inc.,
Insurance Acquisition Corp. and IAC Merger Sub, Inc. (the “Merger Agreement”),
pursuant to which the Company will be the surviving entity and will be a wholly
owned subsidiary of Insurance Acquisition Corp.



 

Prior to the Merger, and via this letter (the “Letter Agreement”), the Company’s
Board of Directors (the “Board”) wants the Company to ensure that amounts that
have been discussed with you in the past are provided to you. Accordingly, the
Board has approved the following bonus to be paid to you, subject to your
continued employment through the date that all of the closing conditions for the
Merger have been met or waived by the applicable party (the “Closing Conditions
Date”):

 

●$154,000 discretionary bonus to assist you in satisfying your loan obligation
pursuant to the Promissory Note (defined below) (the “Loan Bonus”).

 

The Loan Bonus shall be paid to you on or about the Closing Conditions Date, but
no later than the effective time of the Merger. If the closing conditions for
the Merger are not met by March 15, 2021, this Letter Agreement shall be
cancelled and considered null and void.

 

Pursuant to the terms of that certain Partial-Recourse Promissory Note executed
by you and dated January 14, 2019 (the “Promissory Note”), the principal balance
(including any unpaid interest) of the loan obligation under the Promissory Note
is payable in full prior to the Company becoming publicly traded, as any such
loan would be illegal pursuant to Section 402 of the Sarbanes-Oxley Act because
you will be subject to Section 16 of the Securities and Exchange Act of 1934.

 

By signing below, you authorize the Company to deduct from the Loan Bonus, after
applicable tax withholding, an amount equal to the pay-off value of the loan
obligation underlying the Promissory Note, provided that, if the Loan Bonus is
insufficient to satisfy the Promissory Note, you agree to pay any additional
amounts necessary to satisfy the loan obligation underlying the Promissory Note
to the Company, in cash, before the effective time of the Merger.

 

Your authorization for the payroll deduction above may be withdrawn or amended
by you at any time by providing a written letter to the Board to such effect,
provided that you remain required to satisfy the Promissory Note prior to the
effective time of the Merger.

 

Shift Technologies, Inc. 

 

By: [ex10-29_002.jpg]   Its: Co-Chief Executive Officer  

 

Accepted and Agreed to:           /s/ Sean Foy      Sean Foy    

  



1

